EXHIBIT 10.1

[Dealer Name]

[Dealer Address]

[__________], 2020                    

 

To:

Cinemark Holdings, Inc.

3900 Dallas Parkway

Plano, Texas 75093

Attention:             [Title of contact]

Telephone No.:    [__________]

Facsimile No.:     [__________]

 

Re:

[Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [Dealer
Name] (“Dealer”) and Cinemark Holdings, Inc. (“Cinemark”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Cinemark and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates and shall
supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
[______], 2020 (the “Offering Memorandum”) relating to the [__]% Convertible
Senior Notes due 2025 (as originally issued by Cinemark, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Cinemark in an aggregate initial principal amount of USD
400,000,000.00 (as increased by [up to] an aggregate principal amount of USD
[______] [if and to the extent that][pursuant to the exercise by] the Initial
Purchasers (as defined herein) [exercise][of] its option to purchase additional
Convertible Notes pursuant to the Purchase Agreement (as defined herein))
pursuant to an Indenture [to be] dated [______], 2020 (the “Indenture”). In the
event of any inconsistency between the terms defined in the Offering Memorandum,
the Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture that are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein, in each case, will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the [draft of the
Indenture last reviewed by both parties as of the date of this Confirmation, and
if any such section numbers are changed in the Indenture as executed, the
parties will amend this Confirmation in good faith to preserve the intent of the
parties][Indenture as executed]. Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section [10.01(k)] of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of the Convertible Notes in the Offering Memorandum
or (y) pursuant to Section [14.07] of the Indenture, subject, in the case of
this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation (other than as provided in Section 9(j)(iv) below) unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Cinemark as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Cinemark had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) on the Trade Date
[(ii) the election of an executed guarantee of [____________] (“Guarantor”)
dated as of the Trade Date in substantially the form attached hereto as Schedule
I as a Credit Support Document, (iii) the election of Guarantor as Credit
Support Provider in relation to Dealer] [(iv)/(ii)] the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
or its Credit Support Provider if a Credit Support Provider is specified in
relation to Dealer, with (a) the phrase “, or becoming capable at such time of
being declared,” deleted from Section 5(a)(vi)(1) of the Agreement, (b) a
“Threshold Amount” with respect to Dealer (or its Credit Support Provider if
applicable) of three percent of the shareholders’ equity of Dealer (or its
Credit Support Provider if applicable) as of the Trade Date and (c) the
following language added to the end of Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”;
and [(v)/(iii)] the term “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business) on the Trade Date. In the event of any inconsistency
between provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   [_________], 2020

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Cinemark

Seller:

   Dealer

Shares:

   The common stock of Cinemark, par value USD 0.001 per share (Exchange symbol
“CNK”).

Number of Options:

   [_______]. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Cinemark. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   [__]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and [______].

Strike Price:

   USD [______]

Premium:

   USD [______]

Premium Payment Date:

   The closing date for the initial issuance of the Convertible Notes

Exchange:

   The New York Stock Exchange

 

2



--------------------------------------------------------------------------------

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section [14.03] and Section [14.04(h)] of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section [14.02(b)] of the Indenture; provided that if Cinemark has not delivered
to Dealer a related Notice of Exercise, then in no event shall a Conversion Date
be deemed to occur hereunder (and no Option shall be exercised or deemed to be
exercised hereunder) with respect to any surrender of a Convertible Note for
conversion in respect of which Cinemark has elected to designate a financial
institution for exchange in lieu of a conversion of such Convertible Note for
cash, Shares or a combination thereof pursuant to Section [14.02(j)] of the
Indenture.

Free Convertibility Date:

   May 1, 2025

Expiration Time:

   The Valuation Time

Expiration Date:

   August 1, 2025, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a Notice of Conversion (as defined in the Indenture)
that is effective as to Cinemark has been delivered by the relevant converting
Holder (as defined in the Indenture), a number of Options equal to [(i)] the
number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred [minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated [_________], 2020 between
Dealer and Cinemark (the “Base Call Option Confirmation”)] shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Cinemark has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.    Notwithstanding the foregoing, in
no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.

Notice Deadline:

   In respect of any exercise of Options on any Conversion Date, 5:00 p.m. (New
York City time) on the Scheduled Valid Day immediately preceding the scheduled
first day of the Settlement Averaging Period for such Options; provided that, in
respect of any Options relating to

 

3



--------------------------------------------------------------------------------

   Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, the Notice Deadline shall be 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the Expiration Date; provided
further that, notwithstanding the foregoing, any Notice of Exercise and the
related automatic exercise of the related Options shall be effective if given
after the relevant Notice Deadline but prior to 5:00 p.m. (New York City time)
on the fifth Scheduled Valid Day following the relevant Notice Deadline and, in
respect of any Options relating to Convertible Notes with a Conversion Date
occurring prior to the Free Convertibility Date in respect of which such notice
is delivered after the relevant Notice Deadline pursuant to this proviso, the
Calculation Agent shall have the right to adjust the number of Shares and/or the
amount of cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the relevant Notice Deadline.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Cinemark must
notify Dealer in writing before the applicable Notice Deadline of (i) the
aggregate principal amount of Convertible Notes as to which a Conversion Date
has occurred in respect of such Notice Deadline (including, if applicable,
whether all or any portion of such Convertible Notes are Convertible Notes as to
which additional Shares would be added to the Conversion Rate (as defined in the
Indenture) pursuant to Section [14.03] of the Indenture), (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date,
(iii) the Relevant Settlement Method for such Options, and (iv) if the
settlement method for the related Convertible Notes is not Settlement in Shares
or Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Cinemark has elected to deliver to Holders of the related
Convertible Notes (the “Specified Cash Amount”); provided that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice need only specify the
information required in clause (i) above, and (B) if the Relevant Settlement
Method for such Options is (x) Net Share Settlement and the Specified Cash
Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
Dealer shall have received a separate notice (the “Notice of Final Settlement
Method”) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately succeeding the Free
Convertibility Date specifying the information required in clauses (iii) and
(iv) above[; provided further that any “Notice of Exercise” or “Notice

 

4



--------------------------------------------------------------------------------

   of Final Settlement Method” delivered to Dealer pursuant to the Base Call
Option Confirmation shall be deemed to be a Notice of Exercise or Notice of
Final Settlement Method, as the case may be, pursuant to this Confirmation, and
the terms of such Notice of Exercise or Notice of Final Settlement Method shall
apply, mutatis mutandis, to this Confirmation]. Cinemark acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Cinemark shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Cinemark has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section [14.02(a)(iii)(A)] of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
[14.02(a)(iii)(C)] of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section [14.02(a)(iii)(C)] of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;

 

5



--------------------------------------------------------------------------------

   (ii) if Cinemark has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section [14.02(a)(iii)(C)] of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Cinemark has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section [14.02(a)(iii)(B)] of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Cinemark, on the relevant Settlement
Date for each such Option, a number of Shares (the “Net Share Settlement
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for each such Option, of (i) (a) the Daily Option Value for such Valid
Day, divided by (b) the Relevant Price on such Valid Day, divided by (ii) the
number of Valid Days in the Settlement Averaging Period; provided that in no
event shall the Net Share Settlement Amount for any Option exceed a number of
Shares equal to the Applicable Limit for such Option divided by the Applicable
Limit Price on the Settlement Date for such Option.    Dealer will pay cash in
lieu of delivering any fractional Shares to be delivered with respect to any Net
Share Settlement Amount valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Cinemark, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

6



--------------------------------------------------------------------------------

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in
sub-clause (A)(1) above results in zero or a negative number for any Valid Day,
the Daily Combination Settlement Share Amount for such Valid Day shall be deemed
to be zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Cinemark, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) for which
additional Shares will be added to the “Conversion Rate” (as defined in the
Indenture) as determined pursuant to Section [14.03] of the Indenture, the Daily
Option Value shall be calculated as if the Option Entitlement included the

 

7



--------------------------------------------------------------------------------

   Applicable Percentage of the number of such additional Shares as determined
with reference to the adjustment set forth in such Section [14.03] of the
Indenture; provided that if the sum of (i) the product of (a) the number of
Shares (if any) deliverable by Dealer to Cinemark per exercised Option and
(b) the Applicable Limit Price on the Settlement Date and (ii) the amount of
cash (if any) payable by Dealer to Cinemark per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Cinemark was the sole Affected Party and (y) Section [14.03] of
the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page CNK <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

8



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page CNK <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Valid Day, as determined by the Calculation Agent
using, if practicable, a volume-weighted average method). The Relevant Price
will be determined without regard to after-hours trading or any other trading
outside of the regular trading session trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option:   

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 40 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

  

(ii)  if the related Conversion Date occurs on or following the Free
Convertibility Date, the 40 consecutive Valid Days commencing on, and including,
the 41st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Cinemark shall be, upon delivery, subject to
restrictions and limitations arising from Cinemark’s status as the issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Cinemark may be
“restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (such Rule, “Rule 144” and such Act, the “Securities Act”)).

 

9



--------------------------------------------------------------------------------

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or any “Last Reported Sale Price” or “Daily
VWAP” (each as defined in the Indenture). For the avoidance of doubt, Dealer
shall not have any delivery or payment obligation hereunder, and no adjustment
shall be made to the terms of the Transaction, on account of (x) any
distribution of cash, property or securities by Cinemark to Holders of the
Convertible Notes (upon conversion or otherwise) or (y) any other transaction in
which Holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
[the third paragraph of Section 14.04(c)(A) of the Indenture] or [third
paragraph of Section 14.04(d) of the Indenture]).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction to
the extent an analogous adjustment is required to be made pursuant to the
Indenture in connection with such Potential Adjustment Event.    Notwithstanding
the foregoing and “Consequences of Merger Events” below:   

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Cinemark, its board
of directors or a committee thereof (including, without limitation, pursuant to
Section [14.05] of the Indenture, Section [14.07] of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment was made to any Convertible Note under the Indenture because the
relevant Holder was deemed to be a record owner of the underlying Shares on the
related Conversion Date, then the Calculation Agent shall make an adjustment to
the terms hereof in order to account for such Potential Adjustment Event;

 

10



--------------------------------------------------------------------------------

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section [14.04(b)] of the Indenture or
Section [14.04(c)(A)] of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section [14.04(b)] of the Indenture) or
“SP0” (as such term is used in Section [14.04(c)(A)] of the Indenture), as the
case may be, begins before Cinemark has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall have the right to adjust any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to reflect the costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such Potential Adjustment
Event Change.

Dilution Adjustment Provisions:

   Sections [14.04(a), (b), (c), (d) and (e)] and Section [14.05] of the
Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, which section shall not apply with respect to the Transaction, a
“Merger Event” means the occurrence of any event or condition set forth [in the
definition of “Specified Corporate Event”] in Section [14.07(a)] of the
Indenture.

Tender Offers:

   Not Applicable.

 

11



--------------------------------------------------------------------------------

Consequences of Merger Events:

   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent shall make a corresponding adjustment
in respect of any adjustment under the Indenture to any one or more of the
nature of the Shares, Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction to the extent an analogous adjustment is required to be made
pursuant to the Indenture in connection with such Merger Event, subject to the
second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision, provided further that if, with respect to a
Merger Event, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation, limited liability company or partnership that is, in each case,
treated as a corporation for U.S. tax purposes or is not organized under the
laws of the United States, any State thereof or the District of Columbia or
(ii) the Counterparty to the Transaction following such Merger Event will not be
a corporation, limited liability company or partnership that is, in each case,
treated as a corporation for U.S. tax purposes and that is organized under the
laws of the United States, any State thereof or the District of Columbia, then,
in either case, Cancellation and Payment (Calculation Agent Determination) may
apply at Dealer’s sole election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Restrictions on Adjustments:

   Notwithstanding anything to the contrary in the Equity Definitions or this
Confirmation, none of the events listed in Section [14.04(k)] of the Indenture
will constitute a Potential Adjustment Event or Merger Event, and no adjustment
will be made to the Transaction in connection with any such event pursuant to
the Equity Definitions (as amended by this Confirmation) or otherwise.

 

12



--------------------------------------------------------------------------------

Additional Disruption Events:

  

 

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”. Notwithstanding
anything to the contrary in the Equity Definitions, a Change in Law described in
clause (Y) of Section 12.9(a)(ii) of the Equity Definitions shall not constitute
a Change in Law and instead shall constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions, and any such
determination of a Change in Law shall be consistently applied by the
Determining Party across transactions similar to the Transaction and for
counterparties similar to Cinemark.

Failure to Deliver:

   Applicable.

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable solely with respect to a “Change in Law” described in clause (Y)
of Section 12.9(a)(ii) of the Equity Definitions as set forth in the last
sentence opposite the caption “Change in Law” above (which determination shall
be consistently applied by the Determining Party across transactions similar to
the Transaction and for counterparties similar to Cinemark).

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that when
making any determination or calculation as “Hedging Party” (but not, for the
avoidance of doubt, the making of any election it is entitled to make as
“Hedging Party”), Dealer shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Hedging Party were the
Calculation Agent.

 

13



--------------------------------------------------------------------------------

Dealer

  

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
the Determining Party were the Calculation Agent.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4. Calculation Agent. Dealer. Whenever the Calculation Agent is required to act
or to exercise judgment in any way with respect to the Transaction, it will do
so in good faith and in a commercially reasonable manner. Following the
occurrence and during the continuation of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which Dealer is the
Defaulting Party, Cinemark shall have the right to designate an independent,
nationally recognized equity derivatives dealer to replace Dealer as Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent. Following any
determination, adjustment or calculation by the Calculation Agent, the Hedging
Party or the Determining Party hereunder (other than, for the avoidance of
doubt, the making of any election by Hedging Party that is entitled to make as
“Hedging Party”), the Calculation Agent, the Hedging Party or the Determining
Party, as the case may be, will within five Exchange Business Days of a request
by Cinemark, provide to Cinemark a report (in a commonly used file format for
the storage and manipulation of financial data without disclosing any
proprietary or confidential models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information)
displaying in reasonable detail the basis for such determination, adjustment or
calculation, as the case may be.

5. Account Details.

 

  (a)

Account for payments to Cinemark:

Bank:                 [____________]

ABA#:               [____________]

Acct No.:           [____________]

Beneficiary:       [____________]

Ref:    [____________]

Account for delivery of Shares to Cinemark:

[____________]

 

  (b)

Account for payments to Dealer:

[______________]

Account for delivery of Shares from Dealer:

DTC [____]

 

14



--------------------------------------------------------------------------------

6. Offices.

 

  (a)

The Office of Cinemark for the Transaction is: Inapplicable, Cinemark is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [London / New York]

[___________________]

7. Notices.

 

  (a)

Address for notices or communications to Cinemark:

[____________________]

Attention:             [Title of contact]

Telephone No.:    [____________]

Facsimile No.:     [____________]

 

  (b)

Address for notices or communications to Dealer:

[_________________________]

8. Representations and Warranties of Cinemark.

In addition to the representations and warranties set forth in Section 3(a) of
the Agreement, Cinemark hereby represents and warrants to Dealer on the date
hereof and on and as of the Premium Payment Date that:

 

  (a)

Each of the representations and warranties of Cinemark set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”) dated as of [__________],
2020, between Cinemark and Barclays Capital Inc., as representative of the
Initial Purchasers named therein (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

 

  (b)

Cinemark is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  (c)

Cinemark is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (d)

Cinemark is not, on the date hereof, in possession of any material non-public
information with respect to Cinemark or the Shares.

 

  (e)

To the knowledge of Cinemark (without inquiry) no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares generally (excluding, for the avoidance of doubt, any law, rule,
regulation or regulatory order applicable to ownership of equity securities by
financial institutions generally and not specific to the Shares) would give rise
to any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
as a commercially reasonable hedge position in connection with this Transaction.

 

  (f)

Cinemark (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50 million.

 

15



--------------------------------------------------------------------------------

  (g)

On and immediately after the Trade Date and Premium Payment Date, (A) the value
of the total assets of Cinemark is greater than the sum of the total liabilities
(including contingent liabilities) and the capital (as such terms are defined in
Section 154 and Section 244 of the General Corporation Law of the State of
Delaware) of Cinemark, (B) the capital of Cinemark is adequate to conduct the
business of Cinemark, and Cinemark’s entry into the Transaction will not impair
its capital, (C) Cinemark has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature, (D) Cinemark will be
able to continue as a going concern; (E) Cinemark is not “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and (F) Cinemark would be able
to purchase the Number of Shares with respect to the Transaction in compliance
with the laws of the jurisdiction of Cinemark’s incorporation (including the
adequate surplus and capital requirements of Sections 154 and 160 of the General
Corporation Law of the State of Delaware).

9. Other Provisions.

 

  (a)

Opinions. Cinemark shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date, with respect to the matters set forth in Section 3(a)
of the Agreement; provided that any such opinion of counsel may contain
customary exceptions and qualifications. Delivery of such opinion or opinions,
as the case may be, to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Cinemark shall give Dealer a written notice of any
repurchase of Shares effected by Cinemark (a “Repurchase Notice”) within one
Exchange Business Day if, following such repurchase, the number of outstanding
Shares, as the case may be, as determined on such day and subject to any
adjustments provided herein is (i) less than [__] million (in the case of the
first such notice) or (ii) thereafter more than [__] million less than the
number of Shares, as the case may be, included in the immediately preceding
Repurchase Notice. Cinemark agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the probable risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from
commercially reasonable hedging activities or cessation of hedging activities
and any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Cinemark’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Cinemark’s failure to provide Dealer with a Repurchase Notice in accordance
with this paragraph, such Indemnified Person shall promptly notify Cinemark in
writing, and Cinemark, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Cinemark may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Cinemark shall not be liable to the extent that the Indemnified
Person fails to notify Cinemark within a commercially reasonable period of time
after any action is commenced against it in respect of which an indemnity may be
sought hereunder. In addition, Cinemark shall not be liable for any settlement
of any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Cinemark agrees to indemnify any Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
Cinemark shall not, without the prior written consent of the Indemnified Person,
effect any settlement of any pending or threatened proceeding contemplated by
this paragraph that is in respect of which any Indemnified Person is or could
have been a party and indemnity could have been

 

16



--------------------------------------------------------------------------------

  sought hereunder by such Indemnified Person, unless such settlement includes
an unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Cinemark
hereunder, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

  (c)

Regulation M. Cinemark is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Cinemark, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Cinemark shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d)

No Manipulation. Cinemark is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Cinemark shall have the right to transfer or assign its rights and obligations
hereunder with respect to all, but not less than all, of the Options hereunder
(such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Cinemark shall not be released from its
notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Cinemark, as are requested and reasonably satisfactory to
Dealer;

 

  (C)

Dealer will not, as a result of such transfer and assignment, (i) receive from
the transferee or assignee on any payment or delivery date any payment or
delivery less than an amount that Dealer would have been entitled to receive
from Cinemark in the absence of such transfer or assignment or (ii) be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Cinemark in the absence of such transfer and assignment;

 

  (D)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (E)

The transferee or assignee shall provide Dealer with a complete and accurate
U.S. Internal Revenue Service Form W-9 or W-8 (as applicable) prior to becoming
a party to the Transaction;

 

17



--------------------------------------------------------------------------------

  (F)

Cinemark shall cause the transferee to make such Payee Tax Representations and
to provide such tax documentation as may be reasonably requested by Dealer to
permit Dealer to determine that results described in clauses (C) and (D) will
not occur upon or after such transfer and assignment; and

 

  (G)

Cinemark shall be responsible for all reasonable costs and expenses, including
reasonable counsel fees, incurred by Dealer in connection with such transfer or
assignment.

 

  (ii)

Dealer may, without Cinemark’s consent, transfer or assign all or any part of
its rights or obligations under the Transaction (A) to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than the
credit rating of Dealer’s Credit Support Provider, if any or, if no Credit
Support Provider is specified for Dealer, the credit rating of Dealer, in each
case at the time of such transfer or assignment, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used generally for similar transactions, by Dealer’s Credit Support
Provider, if any, [or its ultimate parent], or (B) with Cinemark’s prior written
consent (such consent not to be unreasonably withheld) to any other
internationally recognized investment bank with a long-term issuer rating equal
to or better than the lesser of (1) the credit rating of Dealer, Dealer’s
ultimate parent, or the Credit Support Provider (if any) whichever is highest at
the time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or
its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. or its successor
(“Moody’s”) or, if either S&P or Moody’s cease to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Cinemark and Dealer; provided that any transfer or assignment effected by Dealer
shall not result in a deemed exchange from Cinemark’s perspective within the
meaning of Section 1001 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”); provided further that (x) Cinemark shall not, as a result of such
transfer or assignment, (i) receive from the transferee or assignee on any
payment or delivery date any payment or delivery less than an amount that
Cinemark would have been entitled to receive from Dealer in the absence of such
transfer or assignment or (ii) be required to pay the transferee or assignee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Cinemark would have been required to pay Dealer in the
absence of such transfer or assignment, (y) the transferee or assignee shall
provide Cinemark with a complete and accurate U.S. Internal Revenue Service Form
W-9 or W-8 (as applicable) prior to becoming a party to the Transaction and
(z) Dealer shall cause the transferee or assignee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Cinemark to permit Cinemark to determine that results described in
clauses (x) will not occur upon or after such transfer and assignment. If at any
time at which (A) the Section 16 Percentage exceeds 8.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2) Cinemark
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(m) shall apply to any amount
that is payable by Dealer to Cinemark pursuant to this sentence as if Cinemark
was not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the

 

18



--------------------------------------------------------------------------------

  numerator of which is the number of Shares that Dealer and any of its
affiliates or any other person subject to aggregation with Dealer for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act, or any
“group” (within the meaning of Section 13 of the Exchange Act) of which Dealer
is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day. The “Option Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (1) the product of the Number of Options and the Option Entitlement and
(2) the aggregate number of Shares underlying any other call option transaction
sold by Dealer to Cinemark, and (B) the denominator of which is the number of
Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Cinemark that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares, as the case may be, that could reasonably be
expected to give rise to reporting or registration obligations (except for any
filing requirements on Form 13F, Schedule 13D or Schedule 13G under the Exchange
Act), mandatory takeover offers or other requirements (including obtaining prior
approval from shareholders or any other person or entity) of a Dealer Person, or
could reasonably be expected (as determined by Dealer in good faith) to result
in an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Cinemark,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or to make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Cinemark to the extent of any such performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be advisable, based on such advice of counsel,
under applicable legal and regulatory requirements, to deliver, or to acquire
Shares to deliver, any or all of the Shares to be delivered by Dealer on any
Settlement Date for the Transaction, Dealer may, by notice to Cinemark on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Cinemark the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than the twentieth (20th) Exchange Business Day following
such Nominal Settlement Date) and the number of Shares that it will deliver on
each Staggered Settlement Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Cinemark hereunder on
all such Staggered Settlement Dates will equal the number of Shares that Dealer
would otherwise be required to deliver on such Nominal Settlement Date; and

 

19



--------------------------------------------------------------------------------

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

[Reserved].

 

  (h)

CARES Act. Cinemark acknowledges that the Transaction may constitute a purchase
of its equity securities or a capital distribution. Cinemark further
acknowledges that, (i) pursuant to the provisions of the Coronavirus Aid, Relief
and Economic Security Act (the “CARES Act”), Cinemark will be required to agree
to certain time-bound restrictions on its ability to purchase its equity
securities or make capital distributions if it receives loans, loan guarantees
or direct loans (as that term is defined in the CARES Act) under section 4003(b)
of the CARES Act (“CARES Act Loans”), and (ii) Cinemark may be required to agree
to certain time-bound restrictions on its ability to purchase its equity
securities or make capital distributions if it receives loans, loan guarantees
or direct loans, financial assistance or other investment, tax credit or relief
(tax or otherwise, howsoever defined) under any program, stimulus package or
facilities now existing or that may be established in the future under
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility), whether in existence as of the Trade Date or subsequently enacted,
adopted or amended, including without limitation the CARES Act and the Federal
Reserve Act, as amended (such financial assistance, collectively with CARES Act
Loans, “Financial Assistance”). Accordingly, Cinemark represents and warrants
that it has not applied for, and shall not until after the first date on which
no portion of this Transaction remains outstanding following any final exercise
and settlement, cancellation or early termination of this Transaction apply for,
any Financial Assistance if the existence of, or performance of the terms of,
this Transaction would cause Cinemark to fail to satisfy any condition for
application for or receipt or retention of the Financial Assistance; provided,
that Cinemark may apply for Financial Assistance if Cinemark either
(X) determines based on the advice of outside counsel of national standing that
the terms of this Transaction would not cause Cinemark to fail to satisfy any
condition for application for or receipt or retention of such Financial
Assistance based on the terms of the program or facility as of the date of such
advice or (Y) delivers to Dealer evidence of a waiver or other guidance from a
governmental authority with jurisdiction for such program or facility that the
Transaction is permitted under such program or facility (either by specific
reference to the Transaction or by general reference to transactions with the
attributes of the Transaction in all relevant respects).

 

  (i)

[Reserved]

 

  (j)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Cinemark occurs under the terms of the Convertible Notes
as set forth in Section [6.01] of the Indenture and such event of default
results in the Convertible Notes becoming or being declared due and payable,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Cinemark shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Within five Scheduled Trading Days promptly following any Repayment Event (as
defined below), Cinemark shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”). The receipt by Dealer from Cinemark of
(x) any Repayment Notice, within the applicable time period set forth in the
preceding sentence, and (y) a written representation of Cinemark that, as of the
date of such Repayment Notice, Cinemark is not in possession of any material
non-public information regarding Cinemark or the Shares, shall constitute an
Additional Termination Event as provided in this Section 9(j)(ii). Upon receipt
of any such Repayment Notice, Dealer shall designate an

 

20



--------------------------------------------------------------------------------

  Exchange Business Day following receipt of such Repayment Notice (which
Exchange Business Day shall be on or as promptly as reasonably practicable after
the related settlement date for the relevant Repayment Event) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) [(x)]
the aggregate principal amount of such Convertible Notes specified in such
Repayment Notice, divided by USD 1,000, [minus (y) the number of “Repayment
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes (and for the purposes of determining whether any
Options under this Confirmation or under the Base Call Option Confirmation will
be among the Repayment Options hereunder or under, and as defined in, the Base
Call Option Confirmation, the Convertible Notes specified in such Repayment
Notice shall be allocated first to the Base Call Option Confirmation until all
Options thereunder are exercised or terminated),] and (B) the Number of Options
as of the date Dealer designates such Early Termination Date and, as of such
date, the Number of Options shall be reduced by the number of Repayment Options.
Any payment hereunder with respect to such termination (the “Repayment Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Cinemark were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. For the avoidance of doubt,
solely for purposes of calculating the amount payable pursuant to Section 6 of
the Agreement pursuant to the immediately preceding sentence, Cinemark shall
assume that the relevant Repayment Event (and, if applicable, the related
Fundamental Change and the announcement of such Fundamental Change) had not
occurred. “Repayment Event” means that (i) any Convertible Notes are repurchased
(whether in connection with or as a result of a fundamental change, howsoever
defined, or for any other reason) by Cinemark or any of its subsidiaries,
(ii) any Convertible Notes are delivered to Cinemark or any of its subsidiaries
in exchange for delivery of any property or assets of such party (howsoever
described), (iii) any principal of any of the Convertible Notes is repaid prior
to the final maturity date of the Convertible Notes (for any reason other than
as a result of an acceleration of the Convertible Notes that results in an
Additional Termination Event pursuant to the preceding Section 9(j)(i)), or
(iv) any Convertible Notes are exchanged by or for the benefit of the Holders
thereof for any other securities of Cinemark or any of its subsidiaries (or any
other property, or any combination thereof) pursuant to any exchange offer or
similar transaction. For the avoidance of doubt, any conversion of Convertible
Notes (whether into cash, Shares, Reference Property (as defined in the
Indenture) or any combination thereof) pursuant to the terms of the Indenture
shall not constitute a Repayment Event.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation or the Agreement
(including without limitation the provisions set forth opposite the caption
“Make-Whole Adjustment” in Section 2 of the Confirmation), the receipt by Dealer
of any Notice of Exercise in respect of Options that relate to Convertible Notes
converted “in connection with” (as defined in the Indenture) a Make-Whole
Fundamental Change as to which additional Shares would be added to the
“Conversion Rate” (as defined in the Indenture) pursuant to Section [14.03]of
the Indenture (such Convertible Notes, the “Make Whole Convertible Notes”) shall
constitute an Additional Termination Event as provided in this
Section 9(j)(iii). Upon receipt of (x) any such Notice of Exercise and (y) and a
written acknowledgement by Cinemark to Dealer, as of the date of such notice, of
its responsibilities under applicable securities laws, and in particular
Section 9 and Section 10(b) of the Exchange Act and the rules and regulations
thereunder, in connection with such notice, Dealer shall designate a Scheduled
Valid Day (which Scheduled Valid Day shall be on, or as promptly as practical
after, the related settlement date for conversion of such Convertible Notes) as
an Early Termination Date with respect to the portion of the Transaction
corresponding to a number of Options (the “Make Whole Conversion Options”) equal
to the lesser of (A)[(x)] the number of Options specified in such Notice

 

21



--------------------------------------------------------------------------------

  of Exercise [(the “Make-Whole Conversion Options”) [minus (y) the number of
“Make-Whole Conversion Options” (as defined in the Base Call Option
Confirmation, if any, that relate to such Make-Whole Convertible Notes (and for
the purposes of determining whether any Options under this letter agreement or
under the Base Call Option Confirmation will be among the Make-Whole Conversion
Options hereunder, the relevant Make-Whole Convertible Notes shall be allocated
first to the Base Call Option Confirmation until all Options thereunder are
exercised or terminated)] and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Make Whole Conversion Options. Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a number of Options equal to the
number of Make-Whole Conversion Options, (2) Cinemark were the sole Affected
Party with respect to such Additional Termination Event, (3) the terminated
portion of the Transaction were the sole Affected Transaction and (4) Section
[14.03]of the Indenture were deleted; provided that the amount of cash payable
in respect of such early termination by Dealer to Cinemark shall not be greater
than the product of (x) the Applicable Percentage and (y) the excess of
(I) (1) the number of Make-Whole Conversion Options, multiplied by (2) the
Conversion Rate (as defined in the Indenture, and after taking into account any
applicable adjustments to the Conversion Rate pursuant to Section [14.03]of the
Indenture), multiplied by (3) the Applicable Limit Price on the date on which
payment is made pursuant to this Section 9(j)(iii) over (II) the aggregate
principal amount of such Convertible Notes.

 

  (iv)

[Notwithstanding anything to the contrary in this Confirmation, the occurrence
of an Amendment Event shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Cinemark shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Cinemark amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Cinemark, any term relating to conversion of the
Convertible Notes (including changes to the Conversion Rate, Conversion Rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section [10.01(k)] of the Indenture
that, as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section [14.07] of the Indenture, or (z) Section [10.01(a)] of the Indenture
that, as determined by the Calculation Agent, cures any ambiguity, omission,
defect or inconsistency in the Indenture or the Convertible Notes), in each
case, without the consent of Dealer.

 

  (k)

Amendments to Equity Definitions.

 

  (i)

Section 12.9((b)(i) of the Equity Definitions is hereby amended by (1) replacing
“such an event” in the second line thereof with “(x) an Insolvency Filing Dealer
may elect or (y) a Change in Law”, (2) inserting the words “(as applicable)”
immediately following the words “notice to the other party” in the fourth line
thereof and (3) inserting immediately prior to the period at the end thereof
with the words “; provided that Cinemark may only elect to terminate the
Transaction upon the occurrence of a Change in Law if concurrently with electing
to terminate the Transaction Cinemark represents and warrants to Dealer that it
is not in possession of any material non-public information with respect to
Cinemark or the Shares”.

 

22



--------------------------------------------------------------------------------

  (ii)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by adding the
phrase: “provided that in connection with any election by the Non-Hedging Party
to terminate the Transaction, it acknowledges to Dealer, as of the date of such
election, its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10 and the rules and regulations thereunder” at
the end of subsection (C) thereof.

 

  (l)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, no obligations of either
party hereunder are secured by any collateral. Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

 

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event that is
within Cinemark’s control, or (iii) an Event of Default in which Cinemark is the
Defaulting Party or a Termination Event in which Cinemark is the Affected Party
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Cinemark’s control), and if Dealer would owe any amount
to Cinemark pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Cinemark gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply and
(b) Cinemark acknowledges to Dealer, as of the date of such election, its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in connection with such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Cinemark the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Cinemark free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation, divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

23



--------------------------------------------------------------------------------

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its good faith discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. For the avoidance of doubt,
the parties agree that in determining the Share Termination Delivery Unit Price
the Calculation Agent may consider the purchase price paid in connection with
the purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by holders of all or substantially all Shares
(determined on a per Share basis and without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (o)

Registration. Cinemark hereby agrees that if, in the good faith reasonable
judgment of Dealer based on advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act (other than as a result of Dealer being or
having been in the three months preceding an “affiliate” (as defined under Rule
144) of Cinemark), Cinemark shall, at its election, either (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to

 

24



--------------------------------------------------------------------------------

  cover the resale of such Hedge Shares and enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Cinemark, (ii) in order to allow Dealer to sell the Hedge Shares in a private
placement, enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size and type, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement of similar size and
type), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price on
such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Cinemark and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Cinemark relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on the advice of
counsel in the case of the immediately following clause (ii), that such action
is reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or (ii) to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Cinemark or an
affiliated purchaser of Cinemark, be in compliance (x) with applicable legal,
regulatory or self-regulatory requirements, or (y) with related policies and
procedures applicable to Dealer that are consistently applied across
transactions similar to the Transaction and to counterparties similar to
Cinemark; provided that no such Valid Day or other date of valuation, payment or
delivery may be postponed or added more than 40 Valid Days after the original
Valid Day or other date of valuation, payment or delivery, as the case may be.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Cinemark with
respect to the Transaction that are senior to the claims of common stockholders
of Cinemark in any United States bankruptcy proceedings of Cinemark; provided
that nothing herein shall limit or shall be deemed to limit Dealer’s right to
pursue remedies in the event of a breach by Cinemark of its obligations and
agreements with respect to the Transaction; provided further that nothing herein
shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

25



--------------------------------------------------------------------------------

  (t)

Notice of Certain Other Events. Cinemark covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Cinemark shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii)

(A) Cinemark shall give Dealer commercially reasonable advance (but in no event
less than one Exchange Business Day) written notice of the section or sections
of the Indenture and, if applicable, the formula therein, pursuant to which any
adjustment will be made to the Convertible Notes in connection with any
Potential Adjustment Event or Merger Event and (B) promptly following any such
adjustment, Cinemark shall give Dealer written notice of the details of such
adjustment.

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Agreements and Acknowledgements Regarding Hedging. Cinemark understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Cinemark.

 

  (w)

Early Unwind. In the event the sale of the [“Firm Notes”][“Additional Notes”]
(as defined in the Purchase Agreement is not consummated with the Initial
Purchasers for any reason, or Cinemark fails to deliver to Dealer the opinion of
counsel required pursuant to Section 9(a), in each case by 5:00 p.m. (New York
City time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Cinemark under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date or Premium Payment Date, as the case may be. Each of Dealer and
Cinemark represents and acknowledges to the other that, upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (x)

Payment by Cinemark. In the event that, following payment of the Premium, (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Cinemark owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Cinemark owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

26



--------------------------------------------------------------------------------

  (y)

Tax Matters.

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance provisions of the HIRE Act. “Tax,” as used
in Section 9(y)(iii) of this Confirmation, and “Indemnifiable Tax,” as defined
in Section 14 of the Agreement, shall not include (A) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). or (B) any tax imposed or collected
pursuant to Section 871(m) of the Code or any current or future regulations or
official interpretation thereof (a “Section 871(m) Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax or a Section 871(m) Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

  (ii)

Tax Documentation. For purposes of Sections 4(a)(i) and 4(a)(ii) of the
Agreement, each party shall provide to the other party a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, or applicable U.S. Internal
Revenue Service Form W-8, or any successor thereto, as the case may be, (i) on
or before the date of execution of this Confirmation, (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect and (iii) promptly upon reasonable request of the other party.
Additionally, each party shall, promptly upon request by the other party,
provide such other tax forms and documents that may be required or reasonably
requested by the other party.

 

  (iii)

Payor Tax Representations. For the purpose of Section 3(e) of the Agreement,
each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement) to be made by it to
the other party under the Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 9(y)(iv) of this Confirmation, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement and (iii) the satisfaction of the
agreement of the other party contained in the last sentence of Section 9(y)(iv)
of this Confirmation, except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

  (iv)

Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
Cinemark represents that it (a) is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware and (b) is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

For the purpose of Section 3(f) of the Agreement, Dealer represents that [(a) it
is a corporation for U.S. federal income tax purposes and is organized under the
laws of the United States and (b) it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii)].

 

27



--------------------------------------------------------------------------------

[Each party agrees to give notice of any failure of a representation made by it
under this Section 9(y)(iv) to be accurate and true promptly upon learning of
such failure.]

 

  (z)

[Include other Dealer boilerplate] [Method of Delivery. Whenever delivery of
funds or other assets is required hereunder by or to Cinemark, such delivery
shall be effected through Agent. In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Cinemark may be transmitted exclusively through Agent.

 

  (aa)

NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the NFC Representation
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Cinemark confirms that it enters into this Confirmation as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Cinemark shall promptly notify Dealer of any change to its status as
a party making the NFC Representation that occurs prior to the Expiration Date.

 

  (bb)

2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 

  (i)

Dealer is a Portfolio Data Sending Entity and Cinemark is a Portfolio Data
Receiving Entity;

 

  (ii)

Dealer and Cinemark may use a Third Party Service Provider, and each of Dealer
and Cinemark consents to such use including the communication of the relevant
data in relation to Dealer and Cinemark to such Third Party Service Provider for
the purposes of the reconciliation services provided by such entity.

 

  (iii)

The Local Business Days for such purposes in relation to Dealer and Cinemark is
New York, New York, USA.

 

  (iv)

The following are the applicable email addresses.

 

        Portfolio Data:

   Dealer: MarginServicesPortRec@barclays.com    Cinemark: [______]

        Notice of discrepancy:

   Dealer: PortRecDiscrepancy@barclays.com    Cinemark: [______]

        Dispute Notice:

   Dealer: EMIRdisputenotices@barclays.com    Cinemark: [______]

 

28



--------------------------------------------------------------------------------

  (cc)

Regulatory Provisions. The time of dealing for the Transaction will be confirmed
by Dealer upon written request by Cinemark. The Agent will furnish to Cinemark
upon written request a statement as to the source and amount of any remuneration
received or to be received by the Agent in connection with a Transaction.

 

  (dd)

Acknowledgment regarding certain UK Resolution Authority Powers.

 

  (i)

Dealer is authorized by the Prudential Regulation Authority (“PRA”) and
regulated by the Financial Conduct Authority and the PRA, and is subject to the
Bank of England’s resolution authority powers, as contained in the EU Bank
Recovery and Resolution Directive, and transposed in the UK by the Banking Act
2009. The powers include the ability to (a) suspend temporarily the termination
and security enforcement rights of parties to a qualifying contract, and/or
(b) bail-in certain liabilities owed by Dealer including the writing-down of the
value of certain liabilities and/or the conversion of such liabilities into
equity holdings (as described in further detail below). Pursuant to PRA
requirements, Dealer is required to ensure that counterparties to certain
agreements it enters into which are governed by non-EEA law contractually
recognize the validity and applicability of the above-mentioned resolution
powers, in order to ensure their effectiveness in cross border scenarios.

 

  (ii)

The terms of this section apply only to the Transaction and constitute our
entire agreement in relation to the matters contained in this section, and do
not extend or amend the resolution authority powers of the Bank of England or
any replacement authority. The terms of this section may not be amended by any
other agreements, arrangements or understandings between Dealer and Cinemark. By
signing the Transaction, Cinemark acknowledges and agrees that, notwithstanding
the governing law of the Transaction, the Transaction is subject to, and
Cinemark will be bound by the effect of an application of, the Bank of England’s
(or replacement resolution authority’s) powers to (a) stay termination and/or
security enforcement rights, and (b) bail-in liabilities.]

 

  (ee)

[U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, Dealer shall be
deemed a Regulated Entity and Cinemark shall be deemed an Adhering Party;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Covered Agreement, Dealer shall be deemed a Covered
Entity and Cinemark shall be deemed a Counterparty Entity; or (iii) if clause
(i) and clause (ii) do not apply, the terms of Section 1 and Section 2 and the
related defined terms (together, the “Bilateral Terms”) of the form of bilateral
template entitled “Full-Length Omnibus (for use between U.S. G-SIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of the
Agreement, and for such purposes the Agreement shall be deemed a “Covered
Agreement,” Dealer shall be deemed a “Covered Entity” and Cinemark shall be
deemed a “Counterparty Entity.” In the event that, after the date of the
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.

 

29



--------------------------------------------------------------------------------

  For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit enhancements.]

 

  (ff)

[Regulatory Provisions.

 

  (i)

Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

  (ii)

Cinemark has received, read and understands the OTC Options Risk Disclosure
Statement provided by Dealer and a copy of the most recent disclosure pamphlet
prepared by The Options Clearing Corporation entitled “Characteristics and Risks
of Standardized Options.]

 

30



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [_______________].

Very truly yours,

 

[Dealer]

By:  

 

Authorized Signatory Name:

Accepted and confirmed

as of the Trade Date:

 

Cinemark Holdings, Inc.

By:  

 

Authorized Signatory Name: